Reed, J.,
delivered the opinion of the court.
This is a suit in chancery by appellees, two of the trustees of the Kosciusko Colored Baptist Church, against appellant, pastor of that church, for injunction restraining appellant from entering the church and preaching to the members. A temporary injunction was granted, and upon final hearing on bill, answer, and evidence was made perpetual.
Appellees charged in their bill that appellant had preached unsound doctrine, fomented strife, and was immoral and unworthy to be pastor, and that he did not have legal contract with the church, as pastor, but held the position unlawfully and forcibly. We do not find that appellant was ever arraigned or proceeded against by the congregation on the charges that he was guilty of wrong conduct and was unworthy. On the other hand, there is considerable testimony from members and leading officials of the church exonerating him therefrom. It is in proof that there are seven deacons, who had charge of such temporal affairs of the church as need attention, and appellees were two of these. The province of trustees is quite restricted in the church government, hardly extending to the bringing of suit such as this, and it may be that appellees intended to proceed in this case as deacons rather than trustees. They do not show, however, any action by the members of the church authorizing or directing the institution of this suit.
*112The proof clearly shows that appellant was properly chosen pastor of the church. The minutes of October 24, 1900, contain the following:
“On motion that Rev. T. H. Allen, of Pickens, Miss., be pastor for 1910. Carried unanimously.”
The salary to be paid him was then properly fixed. It is in testimony that he continued for 1911 as pastor without question. . The minutes of a meeting held October 22, 1911, contain the following:
“By majority of votes it was declared that Rev. T. H. Allen be pastor for 1912.”
The government of the Baptist church is with its members. Its form of government is congregational and democratic. Each church is a distinct organization, independent of others. The members of the church have full power to call a pastor and make all necessary agreements with him. We learn from Hiscox’s New Directory, introduced and used in the evidence and brought up with the record, being a manual outlining the polity, faith, and practice of the Baptist denomination, that an essential part of the independence of the churches is the right to choose their pastors and teachers, and that no individual or combination of men can appoint pastors over them; that no man is to be a pastor until “he has been chosen by a majority vote” of the church calling him.
It is argued by appellees that the appellant was not legally chosen pastor, because it is not shown that his election was by a three-quarters vote of the members. They rely to sustain their position, upon the following quotation from Hiscox’s New Directory, page 108, note 4:
“In giving a call, the church usually appoints a meeting for that express purpose, notice being publicly given two Sundays in succession, the purpose of the meeting being distinctly stated in the notice, and a three-quarters vote of all present at such meeting should *113be deemed essential to a call. Certainly no prndent or self-respecting man would accept a call on anything less than that.”
This text is taken from a note under the general subject of church officers, and we do not see that it is a mandatory provision. It seems to us to be in the nature of a recommendation. We notice that it is said that the church “usually” proceeds in this manner. Then the statement that a prudent man would not accept a call on a smaller vote indicates that all of this is a matter of advice only.
This view is confirmed when we note the provision above referred to in the main text of Hiscox’s Directory, pages 98 and 99, on the general subject of how pastors are obtained, that they are chosen “by election, as the free choice of the people, in each individual church, ’ ’ and that the members “may ask or accept advice; but no man is a pastor ■ to any people until he has been chosen by a majority vote of that church.”
We take the following provision, relative to the termination of the pastorate, from page 101 of the Directory :
“There is no power that can compel a church to accept a pastor or a pastor to accept a church. The relation is formed by mutual agreement between them. And, when once formed, the relation can be dissolved. by no external authority, civil or ecclesiastical, but by mutual consent of the parties themselves.”
There is abundant evidence from witnesses testifying that the Kosciusko Church is governed by majority rule It is in testimony that only a few members were in accord with appellees in their opposition to appellant, and that the majority were favorable to him. We do not find in the proof that the relation of pastor and congregation was dissolved by any proper action of the membership. This was necessary to terminate the pastorate.
*114The courts will not interfere to determine questions involving doctrines or government of a Baptist church. Baptist Church v. Jones, 79 Miss. 488, 30 So. 714; Windham v. Ulmer, 102 Miss. 491, 59 So. 810; Smith v. Charles, 24 So. 968. The chancellor erred in making the injunction perpetual. •
Reversed injunction dissolved, and hill dismissed.

Reversed and dismissed.